 



Exhibit 10.1
Subscription Terms
Capstone Turbine Corporation
21211 Nordhoff Street
Chatsworth, California 91311
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
1. The subscription terms set forth herein (the “Subscription”) are made as of
the date set forth below between Capstone Turbine Corporation, a Delaware
corporation (the “Company”), and the Investor.
2. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor (i) such number
of shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”), and (ii) such number of Warrants to purchase
Common Stock (the “Warrants” in the form attached hereto as Exhibit B, and
together with the Shares, the “Securities”) as is set forth on the signature
page hereto (the “Signature Page”) for a purchase price of $1.14 per unit. The
Investor acknowledges that the offering is not a firm commitment underwriting
and that there is no minimum offering amount.
3. The completion of the purchase and sale of the Securities shall occur at a
closing (the “Closing”) that, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, is expected to occur on or
about January 24, 2007. At the Closing, (a) the Company shall cause its transfer
agent to release to the Investor the number of Securities being purchased by the
Investor and (b) the aggregate purchase price for the Securities being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company. The Investor shall settle the Shares via Deposit/Withdrawal At
Custodian (“DWAC”) and the provisions set forth in Exhibit A hereto shall be
incorporated herein by reference as if set forth fully herein.
4. The offering and sale of the Securities are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscriptions in
substantially the same form as this Subscription with certain other investors
and intends to offer and sell (the “Offering”) up to an aggregate of 40,000,000
shares of Common Stock and Warrants to purchase 20,000,000 shares of Common
Stock pursuant to the Registration Statement and Prospectus. The Investor
acknowledges and agrees that there is no minimum offering amount.
5. The Company has filed with the Securities and Exchange Commission (the
“Commission”) a prospectus (the “Base Prospectus”) and will promptly file a
final prospectus supplement (collectively, the “Prospectus”) with respect to the
registration statement (File No. 333-128164) reflecting the Offering, including
all amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the rules and
regulations of the Commission (the “Rules and Regulations”) and any registration
statement relating to the Offering and filed pursuant to Rule 462(b) under the
Rules and Regulations (collectively, the “Registration Statement”), in
conformity with the Securities Act of 1933, as amended (the “Securities Act”),
including Rule 424(b) thereunder. The Investor hereby confirms that it has had
full access to the Base Prospectus and the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials.

 



--------------------------------------------------------------------------------



 



6. The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated January 18, 2007 with A.G. Edwards & Sons, Inc. (the
“Placement Agent”), which will act as the Company’s placement agent with respect
to the Offering and receive a fee in connection with the sale of the Securities.
The Placement Agreement contains certain representations and warranties of the
Company. The Company acknowledges and agrees that the Investor may rely on the
representations and warranties made by it to the Placement Agent in Section 3 of
the Placement Agreement, to the same extent as if such representations and
warranties had been incorporated in full herein and made directly to the
Investor. Capitalized terms used, but not otherwise defined, herein shall have
the meanings ascribed to such terms in the Placement Agreement.
7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:
     a. The Company’s obligation to issue and sell the Securities to the
Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Securities being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.
     b. The Investor’s obligation to purchase the Securities will be subject to
the condition that the Placement Agent shall not have: (i) terminated the
Placement Agreement pursuant to the terms thereof or (ii) determined that the
conditions to closing in the Placement Agreement have not been satisfied.
8. The Company hereby makes the following representations, warranties and
covenants to the Investor:
     a. The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
     b. The Company shall (i) before the opening of trading on The Nasdaq Global
Market on the next trading day after the date hereof, issue one or more press
releases disclosing all material aspects of the transactions contemplated hereby
and any preliminary financial information for the third quarter ended
December 31, 2006 contained in the Prospectus and (ii) make such other filings
and notices in the manner and time required by the Commission with respect to
the transactions contemplated hereby. Upon the issuance of one or more press
releases described in the immediately preceding sentence, the Investor will not
be in receipt of any material, non-public information provided to it by the
Company, its officers or directors. The Company shall not identify the Investor
by name in any press release or public filing, or otherwise publicly disclose
the Investor’s name, without the Investor’s prior written consent, unless
required by law or the rules and regulations of any self-regulatory organization
which the Company or its securities are subject.
9. The Investor hereby makes the following representations, warranties and
covenants to the Company:
     a. The Investor represents that (i) it has had full access to the Base
Prospectus, the Prospectus Supplement and the Company’s periodic reports and
other information incorporated by reference therein, prior to or in connection
with its receipt of this Subscription, (ii) it is knowledgeable,

2



--------------------------------------------------------------------------------



 



sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Securities, and (iii) it does not have
any agreement or understanding, directly or indirectly, with any person or
entity to distribute any of the Securities.
     b. The Investor has the requisite power and authority to enter into this
Subscription and to consummate the transactions contemplated hereby. The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor. This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     c. The Investor understands that nothing in this Subscription or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.
     d. Neither the Investor nor any Person acting on behalf of, or pursuant to
any understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (i) the time that the
Investor was first contacted by the Placement Agent or the Company with respect
to the transactions contemplated hereby and (ii) the date that is the tenth
(10th) trading day prior to the date of this Subscription. “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not against the box, and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h)
under the Exchange Act) and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker dealers or
foreign regulated brokers. The Investor covenants that neither it, nor any
Person acting on behalf of, or pursuant to any understanding with or based upon
any information received from, the Investor will engage in any transactions in
the securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Subscription are publicly disclosed.
     e. The Investor represents that, except as set forth below, (i) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (ii) it
is not a, and it has no direct or indirect affiliation or association with any,
NASD member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
10. Notwithstanding anything to the contrary contained herein, the number of
Warrant Shares that may be acquired by the Investor upon exercise of the Warrant
shall be limited to the extent necessary to insure

3



--------------------------------------------------------------------------------



 



that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Investor and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Investor’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 9.999% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.
11. Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Securities being purchased and the payment
therefor.
12. This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
13. In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
14. This Subscription will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
15. This Subscription may be executed in one or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
16. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Securities to such Investor.
17. In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.

4



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: ___________________________
Number of Warrants: __________________________
(such number to be equal to 50% of the number of Shares being purchased by the
Investor)
Purchase Price Per Security: $1.14
Aggregate Purchase Price: $ ___________________________
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: January 18, 2007
_________________________________________________
INVESTOR
By: ______________________________________
Print Name: ______________________________
Title: ___________________________________
Name that Securities are to be registered: ____________________________
Mailing Address: ____________________________
____________________________
____________________________
Taxpayer Identification Number: _________________________
Manner of Settlement of the Shares: DWAC (see Exhibit A for explanation and
instructions)

5



--------------------------------------------------------------------------------



 



Agreed and Accepted this 18th day of January 2007:
CAPSTONE TURBINE CORPORATION
By: _______________________________________
Title: _______________________________________
Sales of the Securities purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

6



--------------------------------------------------------------------------------



 



EXHIBIT A
TO BE COMPLETED BY INVESTOR
SETTLING VIA DWAC
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Exhibit A is attached, and released by Mellon
Investor Services LLC, the Company’s transfer agent (the “Transfer Agent”), to
the Investor at the Closing.

             
Name of DTC Participant (broker-dealer at
       
which the account or accounts to be credited
       
with the Shares are maintained)
       
 
       
 
       
DTC Participant Number
       
 
       
 
       

       
Name of Account at DTC Participant being credited with
       
the Shares
       
 
       
 
       
Account Number at DTC Participant being credited with
       
the Shares
       
 
   

      NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION
TO WHICH THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND

    (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE
FOLLOWING ACCOUNT:

PNC Bank New Jersey
ABA#: 031207607
Account Name: Lowenstein Sandler Attorney Trust Special A/C IV
Account #: 8025720131
          Such funds shall be held in a non-interest bearing escrow pursuant to
an escrow agreement entered into between Lowenstein Sandler PC (the “Escrow
Agent”), the Placement Agent and the Company (the “Escrow Agreement”) until the
Closing and delivered by the Escrow Agent on behalf of the Investor to the
Company upon the satisfaction, in the sole judgment of the Placement Agent, of
the conditions set forth in Section 7(b) of the Subscription to which this
Exhibit A is attached. The Company and the Investor agree to indemnify and hold
the Escrow Agent harmless from and against any and all losses, costs, damages,
expenses and claims (including, without limitation, court costs and reasonable
attorneys fees)

1



--------------------------------------------------------------------------------



 



(“Losses”) with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this paragraph to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.
          Investor acknowledges that the Escrow Agent acts as counsel to the
Placement Agent, and shall have the right to continue to represent the Placement
Agent, in any action, proceeding, claim, litigation, dispute, arbitration or
negotiation in connection with the Offering, and Investor hereby consents
thereto and waives any objection to the continued representation of the
Placement Agent by the Escrow Agent in connection therewith based upon the
services of the Escrow Agent under the Escrow Agreement, without waiving any
duty or obligation the Escrow Agent may have to any other person.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT

